-




                   THEA~TORNEYGENERAL
                              OF   TEXAS


  WILL   WILSON
ATrORNEYGENERAI.
                          February 24, 1961

    Mr. R. L. Lattlmore
    Criminal District Attorney
    Hldalgo County
    Edinburgh,,Texas
                                 Opinion No. Ww-999
                                 Re:   Whether the consent of the
                                       mother to the marriage of
                                       a minor child Is sufficient
                                       under Article 4605, V.C,.S.,
                                       and Articles 404 and 405
                                       V.P.C., where both parents
    Dear Mr. Lattimore:                are alive.
         In your letter requesting an opinion from this office,
    YOU ask whether consent to the marriaae of a minor child
    ky a mother alone Is sufficient if thi father Is living.
         Articles 404 and 405, Vernon's Penal Code, read as
    follows:
             "If the clerk of any county court or
        other officer authorized by law to issue a
        license for marriage shall, without the con-
        sent of the parent or guardian of the party
        applying, or if there be no parent or guardian
        without the consent of the county judge of the
        county of the residence of such minor, Issue a
        marriage license to a male person under the age
        of twenty-one years or to a female under the
        age of eighteen years, he shall be fined not ex-
        ceeding one thousand dollars. Acts 1860, p, 101;
        Acts 1911, p. 63.
              "If both parents of any minor be alive,
         the consent of the father alone shall be suf-
         ficient to authorize the Issuance of license to
         the mlnor. Acts 1858, p. 186.”
         It is a basic rule of statutory interpretation that
    when the intent of a statute is plainly expressed in the
Mr. R. L. Lattimore, page 2 (W-999)


language thereof, it must be given effect without attempt-
ing to construe or interpret the law. 39 Tex. Jur. 168,
Statutes, Sec. 90. "Primarily, the intention and meaning
of the Legislature must be ascertained from the language
of a statute, read as a whole. . . . If the statutory
language clearly and distinctly reveals the legislative
intent, there is no occasion to look elsewhere." 39 Tex.
Jur. 176, Statutes, Sec. 93.
     Articles 404 and 405 were originally enacted as com-
panion statutes on February 12, 1858 (1 Gammel's Laws of
Texas, pp. 185, 186), and must be read together. The word-
ing of Article 405 clearly indicates that the father's con-
sent alone Is sufficient to authorize the issuance of the
license by the county clerk when both parents of the minor
are alive and negates any possibility of the sufficiency of
the consent of the mother alone if the father is alive.
     Article 4605, Vernon's~Civil Statutes, provides In part:
          I,
           . . . no female under the age of eighteen
     (18) years and no male under the age of twenty-
     one (21) years shall enter Into the marriage re-
     lation, nor shall any license issue therefor, ex-
     cept upon the consent and authority expressly
     given by the parent or guardian of such underage
     applicant in the presence of the authority issuing
     such license; provided further that if the certi-
     ficate of a duly licensed medical doctor or osteo-
     path, acknowledged before an officer authorized by
     law to take acknowledgments and stating that such
     parent or guardian is unable by reason of health
     or incapacity to be present In person, is present-
     ed to such licensing authority, the license may
     issue on the written consent of such parent or
     guardian, acknowledged in the same manner as the
     accompanying medical certificate. . . .'

     "It is a settled rule of statutory interpretation that
statutes which deal with the same general subject . . . are
considered as IIn pari material (In relation to the same
matter), although they contain no reference to one another,
and although they were passed at different times or at dif-
ferent sessions of the Legislature." 39 Tex. Jur. 253,
Statutes, Sec. 135. Applying this rule of interpretation,
it is the opinion of this office that the "parent" referred
_   .-




         Mr. R. L. Lattimore, Page 3 (w-999)


         to in Article 4605, Vernon's Civil Statutes, is the father
         if both parents are alive and, of course, the mother if she
         Is the sole living parent. Further, when Article 2957,
         Revised Civil Statutes, 1895 (now Article 4605) was amended
         in 1911 (Acts of the Thirty-second Legislature, Regular Ses-
         sion, 1911, Chapter 42, page 63), the plural form "parents,"
         which had been employed since the original enactment in 1837
         (1 Gammel's Laws of Texas, page 1294), was amended to "parent,"
         removing any uncertainty or ambiguity that might arise from
         the use of the plural form.
                                   SUMMARY
                   Consent of the mother alone to the
                   marriage of a minor child is insuf-
                   ficient under Article 4605, Vernon's
                   Civil Statutes and Articles 4.04and
                   405, Vernon's Penal Code, where both
                   parents are alive.
                                    Yours    very truly,
                                    WILL WILSON
                                    Attorney Generalof     Texas


                                     ”



                                         Dudley D. McCalla
                                         Assistant
         DDM:hmc
         APPROVED:
         OPINION COMMITTEE
         W. V. Geppert, Chairman
         William T. Blackburn
         Leon F. Pesek
         John C. Steinberger
         REVIEWED FOR TRE ATI'ORNEYGENERAL
         BY: Morgan Nesbitt